Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50   Desc: Main
                           Document Page 1 of 9
                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF PUERTO RICO

 IN RE:

       LARADY LIZ RAMOS ORTIZ             CASE No: 15-02053-BKT
                                          CHAPTER 13

 Debtor(s)


                        TRUSTEE’S MOTION TO DISMISS

 TO THE HONORABLE COURT:

       COMES NOW, Alejandro Oliveras Rivera, Standing Chapter 13

 Trustee, and very respectfully, ALLEGES, STATES and PRAYS:

                                INTRODUCTION

       1.    The trustee requests the dismissal of this case for cause

 pursuant to Section 1307(c) of the Bankruptcy Code. The underlying

 basis of this request is debtor(s) failure to disclose changes in

 financial circumstances, which would allowed debtor(s) to pay a

 higher dividend to general unsecured creditors.              Appearing below

 is a discussion with the factual and legal grounds that support

 trustee’s request for dismissal.

                                     DISCUSSION

       2.    Per distribution on the confirmed/approved plan, the

 non-priority      unsecured     creditors     receive    a     dividend    of

 approximately 2.779%.

       3.    Upon review of debtor(s) tax returns and the disclosure

 of income at Schedule I, there is additional income not disclosed

 in the case.      This in turn would have increased distribution to

 non-priority unsecured creditors.
Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50   Desc: Main
 TRUSTEE’S MOTION TO DISMISS
                             Document Page 2 of 9
 Case No.15-02053 BKT
 Page 2 of 7



         4.    Appearing below is an analysis of debtor(s) income per

     the state tax return(s) and the income disclosed at Schedule I:



              Refund        Gross           Average    Schedule    ADDITIONAL
     Year                                                           MONTHLY
              Amount       Income       Monthly Inc       "I"
                                                                     INCOME
      2018 $0.00         $23,587.00     $1,965.58     $1,428.39    $537.19

         5.    In our jurisdiction, the case of In re Pick and Save1,

 citing the 9th Circuit bankruptcy appellate panel case of In re

 Searles2, this Honorable Court concluded as follows:

         “The duty to disclose is a continuing one that does not end
         once the forms are submitted to the bankruptcy court; rather,
         a debtor must amend his financial statements if circumstances
         change’ Burnes v. Pemco Aeroplex, Inc., 291 F.3d 1282, 1286
         (11th Cir.2002), citing In re Coastal Plains, Inc., 179

         6.    There are other courts that have sustained bankruptcy

     debtors’ continuous duties. See, In re Midkiff, 342 F.3d 1194,

     1201 (10th Cir.2003) where the court citing 11 USC § 521 stated,

     that Chapter 13 debtors retain their duty to inform their trustees

     of relevant developments in their financial situations... (Our

     emphasis).

         7.    The Court of Appeals for the Tenth Circuit has correlated

 a chapter 13 debtor’s duties -including the duty to inform changes

 in his financial information- with the benefit of receiving a

 discharge.       In this respect, the Court of Appeals reasoned:

          “a debtor who voluntarily submits him or herself to the
         jurisdiction of the bankruptcy court to obtain the

 1   478 B.R. 110 (Bankr.D.P.R. 2012).
 2   317 B.R. 368 (B.A.P. 9TH Cir. 2004).
Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50          Desc: Main
 TRUSTEE’S MOTION TO DISMISS
                             Document Page 3 of 9
 Case No.15-02053 BKT
 Page 3 of 7



         benefit of a discharge of debts, must fulfill certain
         duties to insure that estate assets are administered in
         accordance with applicable law.” In re Beach, 281 B.R.
         917, 921 (10th Cir. B.A.P. 2002).

         8.     Applying the reasoning of the appeals court to the facts

     of the instant case, trustee submits that debtor(s) has/have

     dischargeable unsecured debts, which would have received a higher

     distribution, had debtor(s) notified the change in financial

     circumstances in year 2018 and paid into the plan the additional

     disposable income received.

         9.     The Eleventh Circuit has stated that debtor's duty to

 disclose assets is a continuing one that does not end once the

 forms are submitted to the Bankruptcy Court; rather, a debtor must

 amend his financial statements if circumstances change. 11 U.S.C.

 § 521(1), 541(a) (7). Burnes v. Pemco Aeroplex, Inc., 291 F.3d

 1282 (11th Cir. 2002).

         10.    In turn, Debtor(s) failure to notify the change in

 financial circumstances is “cause” for dismissal of the instant

 case under Section 1307(c). In the case of In re González3, the

 First Circuit bankruptcy appellate panel concluded: “The list of

 grounds       for      dismissal   or   conversion   found   in   §   1307   is   not

 exhaustive; the court is not limited by the specific circumstances

 specifically mentioned there…”. Same reasoning applied in the case

 of In re López Llanos4, and In re Marquez5, by our Honorable Court.



 3   341 B.R. 371 (1st Cir. B.A.P. 2006).
 4    578 B.R. 700 (D.P.R. 2017).
 5    2011 WL 4543226.
Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50   Desc: Main
 TRUSTEE’S MOTION TO DISMISS
                             Document Page 4 of 9
 Case No.15-02053 BKT
 Page 4 of 7



 While the mentioned cases do not deal with the issue of a debtor’s

 failure to notify change in his/her financial circumstances, the

 principle of “cause” under Section 1307 (c)should be applied to

 the controversy in the instant case, particularly as the term

 “cause” is not restricted to the matters mentioned in Section

 1307(c).       Moreover, and of great weight to find “cause” in the

 instant case is the fact that a debtor’s obligation to pay all of

 his disposable income is a critical requirement in a chapter 13

 case, thus, debtor(s) failure to notify the change in financial

 circumstances and pay into the plan the additional income received

 should be cause under Section 1307(c)and therefore the case be

 dismissed.

        11.    Debtor(s) failure to notify the change in financial

  circumstances suffices as “cause” to dismiss the case.               Yet an

  additional cause for dismissal is a finding of bad faith.             See In

  re Sullivan, 326 B.R. 204 (1st Cir.BAP 2005).          Sullivan, supra is

  cited for the proposition that under Section 1307)(c), the court

  can dismiss a chapter 13 case on bad faith grounds.             Applying a

  “totality of circumstances” test this Honorable Court should find

  cause to dismiss case on bad faith, as debtor(s), who is/are

  represented by counsel, should have been aware of the obligation

  to notify the change in financial circumstances and to pay into

  the plan the additional disposable income.         Also to be considered

  under the totality of circumstances is the detrimental impact

  debtor(s) failure to comply with said obligation had on the
Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50        Desc: Main
 TRUSTEE’S MOTION TO DISMISS
                             Document Page 5 of 9
 Case No.15-02053 BKT
 Page 5 of 7



  unsecured creditors, as they failed to receive the dividend they

  could have, had debtor(s) notified the increase in income.                  Cited

  as an example of the importance of the accuracy of the schedules

  in    chapter     13   is   the   case   of   In   re   Letsche,   234   B.R.   208

  (Bankr.D.Mass.1999) where Judge Feeney, of the bankruptcy court

  for    the     District     of    Massachusetts     denied   confirmation       and

  dismissed the case on bad faith grounds.                  While the ruling was

  based on debtors’ failure to state their debts and expenses and

  to their repayment to undisclosed credit cards and to loans from

  family members, the court also noted the additional disposable

  income debtors had per Schedules I and J that was not devoted into

  the plan and how that impacted adversely the unsecured creditors1.

  Regarding this issue, the court stated: “The Debtors’ original

  60–month Chapter 13 plan provided for monthly payments to the

  Chapter 13 Trustee in the sum of $269.00 and a 15% dividend for

  unsecured creditors, whose claims, according to the Debtors,

  totaled $97,014.00, a sum predicated upon the complete avoidance

  of Connelly’s lien. It also was predicated upon the Debtors’

  Schedules I and J pursuant to which the Debtors disclosed joint

  monthly income of $2,530.00, joint monthly expenses of $2,168.00

  and excess income of $362.00. The Debtors never explained why they

  were contributing $269.00 per month toward plan payments, rather

  than $362.00. The difference of $93.00 per month over 60 months

  could have increased the dividend to unsecured creditors by

  5.75%.” (Our emphasis).
Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50         Desc: Main
 TRUSTEE’S MOTION TO DISMISS
                             Document Page 6 of 9
 Case No.15-02053 BKT
 Page 6 of 7




        12.    Considering        the   above   facts   and   legal   grounds,    the

   trustee deems that this Honorable Court should grant this motion

   and enter an order for the dismissal of this case.

        13.    The      Trustee   has   reviewed   his    file   as   well   as   the

  documents included in the Court’s file and to the best of his

  knowledge information and belief, debtor(s) do not belong to the

  U.S. Armed Forces, the U.S. Coast Guard, the U.S. Public Health

  Service or the National Oceanic and Atmospheric Administration. A

  certificate issued by the U.S. Department of Defense, Manpower

  Data Center is attached to the original motion filed and the

  Trustee’s copy regarding the military status of Debtor(s).

        WHEREFORE, it is respectfully requested from this Honorable

 Court to grant this motion and consequently,                     enter an order

 dismissing the instant case for cause, pursuant to Section 1307(c).

      NOTICE: Within thirty (30) days after service as evidenced by
 the certification, and an additional three (3) days pursuant to
 Fed. R. Bank. P. 9006(f) if you were served by mail, any party
 against whom this paper has been served, or any other party to the
 action who objects to the relief sought herein, shall serve and
 file an objection or other appropriate response to this paper with
 the      clerk’s     office      of       the    United     States
 Bankruptcy Court for the District of Puerto Rico. If no objection
 or other response is filed within the time allowed herein, the
 paper will be deemed unopposed and may be granted unless: (i) the
 requested relief is forbidden by law; (ii) the requested relief is
 against public policy; or (iii) in the opinion of the court, the
 interest              of               justice            requires
 otherwise.
      CERTIFICATE OF SERVICE: I hereby certify that on this same
 date I electronically filed the above document with the Clerk of
 the Court using the CM/ECF System which sends a notification of
 such filing to all those who in this case have registered for
 receipt of notice by electronic mail. I further certify that the
 foregoing    has   been   served    to    the  U.S.   Trustee   at
Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50   Desc: Main
 TRUSTEE’S MOTION TO DISMISS
                             Document Page 7 of 9
 Case No.15-02053 BKT
 Page 7 of 7



 ustpregion21.hr.ecf@usdoj,gov and by depositing true and correct
 copies thereof in the United States Mail, postage prepaid, to the
 non CM/ECF participants: debtor(s), at the mailing address of
 record.

      RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 30
 day of May, 2019.
                                       ALEJANDRO OLIVERAS RIVERA
                                              CHAPTER 13 TRUSTEE
                                                P.O. Box 9024062
                                         San Juan, PR 00902-4062
                                     Tel. 977-3500 Fax 977-3521
                                              aorecf@ch13sju.com

                                                  By: /s/ELVIS CORTES ROSA
                                                         ELVIS CORTES ROSA
                                                            Staff Attorney
                                                          USDC-PR # 305214
                                                                   CCA-MIM
     Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50ResultsDesc:       Main
Department of Defense Manpower DataDocument
                                    Center   Page 8 of 9
                                                                                as of : May-29-2019 04:00:19 PM

                                                                                                                                                                                         SCRA 4.11




SSN:                          XXX-XX-5458
Birth Date:
Last Name:                    RAMOS ORTIZ
First Name:                   LARADY
Middle Name:                  LIZ
Status As Of:                 May-29-2019
Certificate ID:               84P5HDQ37J023FN

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                   NA                                                   NA                                                     No                                          NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
         Case:15-02053-BKT13 Doc#:46 Filed:05/30/19 Entered:05/30/19 08:07:50                                                        Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                                          Document Page 9 of 9
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
